AMENDMENT TO THE ADVISORS SERIES TRUST CUSTODY AGREEMENT THIS AMENDMENT dated as of the 12th day of June, 2012, to the Custody Agreement, dated as of June 6, 2006, as amended (the “Agreement”), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) on behalf of its separate series listed on Exhibit E and Exhibit E-1 attached hereto (as amended from time to time), and U.S. Bank National Association, a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add the Tactical Shares Dynamic Allocation Fund and its fees; and WHEREAS, Article XV, Section 15.2 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit E, the Capital Advisors Growth Fund and the fees, is hereby superseded and replaced with Exhibit E attached hereto. Exhibit E-1, the Tactical Shares Dynamic Allocation Fund and the fees, is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANK N.A. By: /s/Douglas G. Hess By: /s/Michael R. McVoy Name: Douglas G. Hess Name: Michael R. McVoy Title: President Title: Senior Vice President Capital Advisors 6/2012 1 Exhibit E to the Separate Series of Advisors Series Trust Custody Agreement Name of Series Capital Advisors Growth Fund CUSTODY SERVICES FEE SCHEDULE at May, 2008 Portfolio Transaction fees: a. For each repurchase agreement transaction $ b. For each portfolio transaction processedthrough DTC or Federal Reserve $ c. For each portfolio transaction processedthrough Our New York Custodian $ d. For each GNMA / Amortized Security Purchase $ e. For each GNMA Print/Int Paydown, GNMASales $ f. For each option/future contract written,exercised or expired $ g. For each Cederl/Euro clear transaction $ h. For each Disbursement (Fund expense only) $ i.For each mutual fund transaction $ A transaction is a purchase / sale of a security, free receipt / free delivery (excluded initial conversion), maturity, tender or exchange. Market Value Fee: (aggregate for all funds in the series trust) Based upon an annual rate of:Million .0003 (3 basis points) on First$ .0002 (2 basis points) on Next$ .00015 (1.5 basis points) on Balance Monthly Minimum Fee-Per Fund:$ Out-of-Pocket Expenses The only out-of-pocket expenses charged to your account will be shipping fees or transfer fees. Advisor signature is not required for the Capital Advisors Growth Fund at June 12, 2012 as the custody fees are not changing. Capital Advisors 6/2012 2 Exhibit E - 1 to the Separate Series of Advisors Series Trust Custody Agreement Name of Series Tactical Shares Dynamic Allocation Fund DOMESTIC CUSTODY SERVICES FEE SCHEDULE at June,2012 Annual Fee Based Upon Market Value Per Fund* 1.00 basis point on average daily market value Minimum annual fee per fund - $ Plus portfolio transaction fees Portfolio Transaction Fees $ /book entry DTC transaction/Federal Reserve transaction/principal paydown $ /U.S. Bank repo agreement transaction $ /short sale $ /option/future contract written, exercised or expired $ /mutual fund trade/Fed wire/margin variation Fed wire $ /physical transaction $ /segregated account per year § A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. § No charge for the initial conversion free receipt. § Overdrafts – charged to the account at prime interest rate plus 2. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. *Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. Advisor’s Signature below acknowledges approval of the domestic and global fee schedules on this Exhibit E-1 for the Tactical Shares Dynamic Allocation Fund. Capital Advisors, Inc. By: /s/ Keith C. Goddard Printed Name: Keith C. Goddard Title: CEO Date: 07/09/2012 Capital Advisors 6/2012 3 Exhibit E-1 (continued) to the Separate Series Advisors Series Trust Custody Agreement GLOBAL SUB-CUSTODIAL SERVICES – Tactical Shares Dynamic Allocation Fund ANNUAL FEE SCHEDULEat June, 2012 Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All Lithuania All Australia All Luxembourg All Austria All Malaysia All Bahrain All Mali* All Bangladesh All Malta All Belgium All Mauritius All Benin* All Mexico All Bermuda All Morocco All Botswana All Namibia All Brazil All Netherlands All Bulgaria All New Zealand All Burkina Faso* All Niger* All Canada All $4 Nigeria All Cayman Islands* All $8 Norway All Channel Islands* All Oman All Chile All Pakistan All China“A” Shares All Palestinian Autonomous Area* All China“B” Shares All Peru All Columbia All Philippines All Costa Rica All Poland All Croatia All Portugal All Cyprus* All Qatar All Czech Republic All Romania All Denmark All Russia Equities Ecuador All Russia MINFINs Egypt All Senegal* All Estonia All Serbia* All Euromarkets** All $4 Singapore All Finland All Slovak Republic All France All Slovenia All Germany All South Africa All $8 Ghana All South Korea All Greece All Spain All Guinea Bissau* All Sri Lanka All Hong Kong All Swaziland All Hungary All Sweden All Iceland All Switzerland All India All Taiwan All Indonesia All Thailand All Ireland All Togo* All Israel All Trinidad & Tobago* All Italy All Tunisia All Ivory Coast All Turkey All Jamaica* All UAE All Japan All $6 United Kingdom All $3 Jordan All Ukraine All Kazakhstan All Uruguay All Kenya All Venezuela All Latvia Equities Vietnam* All Latvia Bonds Zambia All Lebanon All * Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. ** Tiered by market value:<$ billion: 1bp, >$ billion and <$ billion: .75 bps; >$ billion: .50 bps. Annual Base Fee - $ per account (fund) will apply. § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge. § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Capital Advisors 6/2012 4 Cash Transactions: § 3rd Party Foreign Exchange – a Foreign Exchange transaction undertaken through a 3rd party will be charged $. Tax Reclamation Services: Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $ per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. Capital Advisors 6/20125
